     Case 2:17-cv-01353-KJM-KJN Document 142 Filed 08/04/20 Page 1 of 2



1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10     RIO LINDA ELVERTA COMMUNITY                       Case No. 2:17-cv-01349-KJM-CKD
       WATER DISTRICT,
11                                                       ORDER
                             Plaintiff,
12
              vs.
13
       THE UNITED STATES OF AMERICA, ET
14     AL.,

15                           Defendants.
16     SACRAMENTO SUBURBAN WATER                         Case No. 2:17-cv-01353-KJM-KJN
       DISTRICT,
17

18
                             Plaintiff,
              vs.
19
       ELEMENTIS CHROMIUM
20     INCORPORATED, ET AL,
21                           Defendants.
22

23                  Plaintiffs, Rio Linda Elverta Community Water District and Sacramento Suburban

24   Water District, may enlarge the page limit for its memorandum of law in opposition to defendant

25   United States of America’s motion to dismiss by 10 pages, not to exceed 30 pages, and defendant

26   United States of America may increase the page limit for its reply memorandum in opposition to

27   plaintiffs Rio Linda and Sacramento Suburban’s response memorandum of law and in support of

28   its motion to dismiss by 10 pages, not to exceed 20 pages.
     Case 2:17-cv-01353-KJM-KJN Document 142 Filed 08/04/20 Page 2 of 2



1                IT IS SO ORDERED.
2                This order resolves ECF Nos. 135 & 141 respectively.
3    DATED: August 3, 2020.
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
